Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
	The amendment filed on June 1, 2020 is acknowledgement and all the claims are examined and search patentability.
Status of the Claims 
Claims 1-2, and 6-15 are currently pending and presented for examination on the merits.
Claims 2, 8, 11 and 14 are amended.
Claims 3-5 are cancelled.
In light of the Applicant’s amendments and arguments to the claims all previous rejections are herein withdrawn. Claims 1-2, and 6-15 are allowed.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on April 15, 2021 has been received and considered.
Terminal Disclaimer
The terminal disclaimer filed for US 10,280,167 has been approved on April 16, 2021. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Isobe et al. (US 6,376,501; in Applicant’s IDS) teaches compounds belonging to genus purine derivatives of compound of formula I
    PNG
    media_image1.png
    276
    392
    media_image1.png
    Greyscale
and tautomer [col.2, ln 31-67], wherein R2 is benzyl and heterocycle such as imidazole [col. 6-7, ln 30], R8 is OH, R6 is NH2, and R9 is ethyl substituted with aryl [col.8, ln 13-18].  The C-H in the benzene ring may be substituted by nitrogen [col. 8, ln 2 is C—H is substituted nitrogen-containing heterocycle structure and further substituted with one or more heteroatoms [col. 7, ln 1-35]. Isobe et al. does not teach the genus of compounds of formula I instantly claimed and does not disclosed a method of using the compounds. Therefore, Isobe et al. does not do not anticipate or render obvious the instantly claimed compounds of formula I and method of use. 
Conclusion
Claims 1-2, and 6-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627